Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

In response to applicant’s amendment received on 3/16/2022, all requested changes to the claims have been entered.   

Response to Argument

Applicant’s arguments filed on 3/16/2022 have been considered but they are moot in view of the new ground(s) of rejection.

  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 USC 103 as being unpatentable over Widman et al. (US 2013/0208265) in view of Wills et al. (US Patent 3,437,811) and Sites et al. (US 2012/0320366)

Widman et al. teach forming an ophthalmic lens (410) over a convexly curved surface of a forming optic(420) (Fig.4), wherein said ophthalmic lens comprises a light absorptive component (all ophthalmic lens has absorption, transmittance and reflective properties); with said ophthalmic lens remaining over said convexly curved surface of said forming optic, measuring the thickness of said ophthalmic lens using an intensity reference value associated with said forming optic (para [0008] and [0086]).  
      	Widman et al. do not teach expressly that measuring the thickness of said ophthalmic lens using a light absorptive component and wherein the measuring the thickness step comprises passing ultraviolet light having a wavelength through said ophthalmic lens and said forming optic, wherein said light absorptive component of said ophthalmic lens absorbs some of said ultraviolet light passing through said ophthalmic lens.
      	Wills et al. teach expressly that measuring the thickness of said ophthalmic lens (film) using a light absorptive component. (col. 1 lines 25-30).
	Sites et al. teaches the measuring the thickness (certain thickness) step comprises passing ultraviolet light having a wavelength through said ophthalmic lens and said forming optic, wherein said light absorptive component of said ophthalmic lens absorbs some of said ultraviolet light passing through said ophthalmic lens (para [0016]-[0018], the amount of radiation which reaches a spectrometer is less than 100% is assorted by  ophthalmic lens).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to measure the thickness of said ophthalmic lens using a light absorptive component and passing ultraviolet light in the method of Widman et al.
      	The suggestion/motivation for doing so would have been that substitute well known method to have equivalent result.
Therefore, it would have been obvious to combine Wills et al. and Sites et al.  with Widman et al. to obtain the invention as specified in claim 1.

 	With respect to claim 4, Sites et al. teach that ultraviolet light has a wavelength of 365nm. (para [0018]).

With respect to claim 5, Sites et al.  teach providing a light source that generates said ultraviolet light having the wavelength (para [0022]). 



Claim 2-3 are rejected under 35 USC 103 as being unpatentable over Widman et al. (US 2013/0208265)(265) in view of Wills et al. (US Patent 3,437,811) and Sites et al. (US 2012/0320366) and in further view of Widman et al. (US 2013/0075577)(577).
Widman et al. (265) in view of Wills et al. and Sites et al. teach all the limitations of claim 1 as applied above from which claim 2 respectively depend.
      Widman et al. (265) in view of Wills et al. and Sites et al. do not teach expressly that juxtaposing said forming optic with a reactive monomer mixture comprising said light absorptive component; immersing said convexly curved surface of said forming optic into said reactive monomer mixture: polymerizing said reactive monomer mixture in contact with said convexly curved surface of said forming.

      	Widman et al. (577)  teach expressly that juxtaposing said forming optic with a reactive monomer mixture comprising said light absorptive component; immersing said convexly curved surface of said forming optic into said reactive monomer mixture: polymerizing said reactive monomer mixture in contact with said convexly curved surface of said forming optic (Fig. 9 and 12) (para [0101]-[0106] and [0114]).  
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to form ophthalmic lens on forming optic with a reactive monomer mixture in the method of Widman et al. (265) in view of Wills et al. and Sites et al.
      	The suggestion/motivation for doing so would have been that well known method to produce lens.
Therefore, it would have been obvious to combine Wills et al. with Widman et al. and Sites et al. to obtain the invention as specified in claim 2.

With respect to claim 3, Widman et al. (577) teach the forming optic is inverted during the polymerizing step and is upright during the measuring (Fig. 15 and para [0139]).

Allowable Subject Matter
 
1.    Claims 6 -17 are objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter



1.	Claims 18-20 are allowed.

	
	 The following is an examiner’s statement of reasons for allowance:  

	Claims 18 is allowable over the prior art of record because none of the prior art of record teaches the combined claimed elements as set forth in the claim 18.
	
	None of the prior art of record teaches or fairly suggests that measuring the thickness of an ophthalmic lens method for  calculating a thickness profile for said ophthalmic lens by passing said first, second and third lights through said ophthalmic lens to isolate light absorption due to the presence of refractive effects and said photoinitiator in said ophthalmic lens from light absorption due to the presence of said light absorptive component in said ophthalmic lens, and together with combination of other claimed elements as set forth in the independent claim 18.  Therefore, the claim 18 is over the prior art of records.

		
Claims 19-20 are allowed because they are depended on independent claim 18.

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663